DETAILED ACTION
	The instant application having Application No. 17/471,607 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 9/10/2021 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 9/10/2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent 10,459,664.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 10,459,664  
1. A method comprising: 

providing reference information corresponding to a metadata representation of source data within a source volume; 
receiving a request to write the source data to a target volume, wherein the request to write the source data indicates the reference information; and copying, using the reference information, the metadata representation of the source data to the target volume,
 including copying the metadata representation from the source volume to an intermediary volume and 








copying the metadata representation from the intermediary volume to the target volume.
1. A method for a virtualized copy-by-reference, the method comprising: 



receiving, from a first computer system, a request for reference information for source data within a source volume; 

responsive to the request for the reference information for the source data, 

copying a metadata representation of the source data from the source volume to an intermediary volume;
 providing, to the first computer system, the reference information, wherein the reference information indicates a storage location within the intermediary volume for the metadata representation of the source data; receiving, from a second computer system, a request to write the source data to a target volume, and wherein the request to write the source data indicates the reference information; and copying, using the reference information, the metadata representation of the source data from the intermediary volume to the target volume.


It would have been obvious to modify 10,459,664 for the benefit of obtaining the invention as specified in claim 1 of the instant application, as all limitations of claim 1 of the instant application are contained in claim 1 of US 10,459,664.  The other independent claims correspond as follows:
                           Instant Application
                           US 10,459,664  
Claim 12
Claim 10

	
	Further, independent claim 20 is the computer program product corresponding to claim 1, and is rejected under similar rationale.  The dependent claims of both cases contain substantially similar limitations. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent 11,126,381.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 11,126,381
1. A method comprising:
 providing reference information corresponding to a metadata representation of source data within a source volume; receiving a request to write the source data to a target volume, wherein the request to write the source data indicates the reference information; 


and copying, using the reference information, the metadata representation of the source data to the target volume, including copying the metadata representation from the source volume to an intermediary volume and copying the metadata representation from the intermediary volume to the target volume.
1. A method comprising: 
providing, to a first system, reference information for source data within a source volume, wherein the reference information corresponds to a metadata representation of the source data; 
receiving, from a second system, a request to write the source data to a target volume, wherein the request to write the source data indicates the reference information; 
copying, using the reference information, the metadata representation of the source data to the target volume; and responsive to a write request directed at a particular data object of a plurality of data objects included in the source data, copying the particular data object from the source location in the source volume to a target location within the target volume, wherein copying the particular data object uses the metadata representation of the source data to identify a source location of the particular data object within the source volume.

3. The method of claim 1, further comprising: responsive to the request for the reference information for the source data, copying the metadata representation of the source data from the source volume to an intermediary volume, wherein the reference information indicates a storage location within the intermediary volume for the metadata representation of the source data.

4. The method of claim 3, wherein copying the metadata representation of the source data to the target volume comprises: copying the metadata representation of the source data from the intermediary volume to the target volume.

It would have been obvious to modify US 11,126,381 for the benefit of obtaining the invention as specified in claim 1 of the instant application, as all limitations of claim 1 of the instant application are contained in claim 1 of US 11,126,381.  The other independent claims correspond as follows:
                           Instant Application
                            US 11,126,381
Claim 12
Claim 14

	
	Further, independent claim 20 is the computer program product corresponding to claim 1, and is rejected under similar rationale.  The dependent claims of both cases contain substantially similar limitations. 

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al (US 8,924,353) in view of Inoue et al (US 2016/0371008).
	Regarding Claim 1, Patwardhan teaches a method comprising: 
	providing reference information (metadata 430 of Fig. 4) corresponding to a metadata representation of source data (representation 440 of Fig. 4) within a source volume (source volume corresponding to computing device 202 of Fig. 2, C7 L9-16); 
	receiving a request to write the source data to a target volume (there is a “request to copy/write the database file to the target location” and target volume/location corresponding to storage system 206 of Fig. 2, C7 L9-16), wherein the request to write the source data indicates the reference information (since the source data includes metadata/reference information 430 of Fig. 4, the request indicates the reference information); and 
	copying, using the reference information, the metadata representation of the source data to the target volume (step 504 of Fig. 5, C9 L44-52).
	However, the cited prior art does not explicitly teach copying the metadata representation from the source volume to an intermediary volume and copying the metadata representation from the intermediary volume to the target volume.
	Inoue teaches copying data from a source volume to an intermediary volume and copying the data from the intermediary volume to the target volume (Paragraph 0009).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the intermediary volume (as taught by Inoue) when copying the metadata representation of Patwardhan in order to “prevent an increase in load on the secondary storage” (Paragraph 0009 of Inoue).

	Regarding Claim 2, the cited prior art teaches the method of claim 1, wherein the metadata representation of the source data is a structured collection of metadata objects (the metadata objects including offsets and lengths, C8 L7-17) referring, respectively, to data objects comprising the source data, and wherein the data objects are stored within the source volume (shown on Fig. 4).
	Regarding Claim 3, the cited prior art teaches the method of claim 1, wherein the reference information indicates a storage location within the intermediary volume for the metadata representation of the source data (the reference information includes “a volume number for specifying the intermediate volume,” Paragraph 0186).
	Regarding Claim 4, the cited prior art teaches the method of claim 3, wherein copying the metadata representation of the source data is dependent upon the reference information for identifying the storage location within the intermediary volume that stores the metadata representation of the source data (if the reference information corresponds to the address of the data on the intermediary volume, the reference information is used for identifying the storage location within the intermediary volume that stores the metadata representation of the source data).
	Regarding Claim 5, the cited prior art teaches the method of claim 1, wherein the source data comprises a plurality of data objects (extents of Fig. 4), and wherein the method further comprises: 
	responsive to a write request directed at a particular data object of the plurality of data objects (step 502 of Fig. 5), copying the particular data object from the source location in the source volume to a target location within the target volume (step 506 of Fig. 5); wherein copying the particular data object uses the metadata representation of the source data to identify a source location of the particular data object within the source volume (the metadata portion identifies locations of particular data objects within the source volume, step 504 of Fig. 5).
	Regarding Claim 7, the cited prior art teaches the method of claim 5, wherein none of the plurality of data objects are copied into the target volume until a given data object of the plurality of data objects is modified within the source volume (an extent such as used extent 412 is first written/modified to the storage system, then migrated at step 506 of Fig. 5).
	Regarding Claim 8, the cited prior art teaches the method of claim 1, wherein the metadata representation is a snapshot of the source data, and wherein there is a single copy of the source data (the metadata representation is a “representation,” C9 L41-43, the representation corresponding to a snapshot).
	Regarding Claim 9, the cited prior art teaches the method of claim 1, wherein the intermediary volume is one of a plurality of intermediary volumes (Paragraph 0060 of Inoue).
	Regarding Claim 10, the cited prior art teaches the method of claim 8, wherein the reference information comprises an intermediary volume identifier (the reference information includes “a volume number for specifying the intermediate volume,” Paragraph 0186 and offset for locating the metadata representation (C8 L18-31).
	Claim 12 is the apparatus corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 13 is the apparatus corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 14 is the apparatus corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 15 is the apparatus corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 16 is the apparatus corresponding to the method of claim 5, and is rejected under similar rationale.
	Claim 18 is the apparatus corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 19 is the apparatus corresponding to the method of claim 8, and is rejected under similar rationale.
	Claim 20 is the computer program product corresponding to the method of claim 1, and is rejected under similar rationale.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al (US 8,924,353) in view of Inoue et al (US 2016/0371008) and Bigman et al (US 10,409,787).
	Regarding Claim 6, the cited prior art teaches the method of claim 5, but does not explicitly teach responsive to copying the particular data object from the source volume to the target volume, updating the metadata representation of the source data stored in the target volume to indicate that the particular data object is stored at the target location in the target volume instead of the source location in the source volume.
	Bigman teaches responsive to copying a particular data object from a source volume to a target volume, updating a metadata representation of the source data stored in the target volume to indicate that the particular data object is stored at the target location in the target volume instead of the source location in the source volume (abstract).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the updating of Bigman in the cited prior art so that if there is a request to the data, it is clear where the data is stored.
	Claim 17 is the apparatus corresponding to the method of claim 6, and is rejected under similar rationale.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al (US 8,924,353) in view of Inoue et al (US 2016/0371008) and Ashton et al (US 5,875,481).
	Regarding Claim 11, the cited prior art teaches the method of claim 8, but does not explicitly teach wherein each respective metadata representations among a plurality of metadata representations is circulated among the plurality of intermediary volumes according to a specified window of time.
	Ashton teaches wherein output data is circulated among a plurality of volumes according to a specified window of time (“Round robin,” C11 L26-35).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have circulated each metadata representation copied as in Fig. 5 of Patwardhan to a plurality of intermediary volumes according to a specified window of time, as taught by Ashton, in order to provide wear leveling of the volumes.



CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135